Title: To John Adams from Elias Boudinot, 20 January 1801
From: Boudinot, Elias
To: Adams, John

privateDear SirPhiladelphia Jany 20th 1801
Being just returned from New Jersey, will you excuse the liberty I take in mentioning to you, that I found the Gentn. of the Law there, are exceedingly anxious, relative to a report that is prevailing, that the Office of Chief Justice of the united States may possibly be filled by our present Chief Magistrate after the month of march next—I am authorized to say, that it would give them the highest pleasure, and raise their drooping confidence in the future government of the united States—This being an entirely independent Office, and not subject to the changes incident to the other offices of Government, might not be unworthy of the attention of one who had previously filled the presidential Chair—This hope is on condition that the new Judiciary Bill, shall change the present itinary state of that important Office, by rendering it stationary & of course more respectable. I have taken the liberty barely to hint this, as the sincere wishes of the Gentlemen of the Bar in New Jersey
In reading the proposed Judiciary Bill, before Congress, I observe that it is intended to have a number of Judges in each district of a State—If this should be the Case, will you excuse my mentioning my brother Elisha Boudinot now one of the Judges of the Supream Court of New Jersey, and William Griffith Esqr of Burlington one of the Council of the sd. Court, as proper Candidates for those Offices, either of whom I will venture to assure you, would give general Satisfaction to that State—I mean to the friends of the present Government there—
I have been also requested to mention for the same purpose in the State of New York, Samuel Bayard Esqr. of New Rochelle in that State—He was regularly bred to the Law and practiced in this State a few years, and then went to England as our Agent for American Claims, in which service he gained considerable knowledge of the practice of the civil Law Courts—He has had a liberal education & is a master of the french language—He is at present one of the Masters in Chancery for New York & a Judge of the Common Pleas—
I shall write a public letter to this purport, to the Secretary of State, and have only to add an apology for the freedom of this letter—
Mrs. Boudinot & Mrs. Bradford write with me in the most respectful Compliments to Mrs. Adams, and they hope she will do them the honor of spending a few days with them on her passage thro this City, as they have a Bed, that cannot be more agreeably occupied—They do not forget our little friend, whom they wish Mrs. Adams to kiss for them—
I have the honor to with great Respect & Esteem / Dr Sir Your very obedt. & Hble Servt
Elias Boudinot